Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 12/20/2019. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowable subject to overcoming the double patenting rejection set forth below.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art of record fails to teach: collecting network traffic data associated with a plurality of data requests to one or more computer applications; converting the network traffic data into a plurality of matrix rows of a data matrix, wherein each matrix row in the plurality of matrix rows stores a set of values for a set of data request related fields, a set of network parameter values for a set of network parameters, and a traffic share, wherein the traffic share is generated based on data requests, among the plurality of data requests, that share the set of values for the set of data request related fields and the set of network parameter values for the set of network parameters; applying a plurality of different machine learning algorithms to estimate a plurality of optimal values for a network parameter, wherein each machine learning algorithm in the plurality of different machine learning algorithms is performed with a machine learner trained by the plurality of matrix rows of the data matrix.
U.S. Pub. No. 2016/0026922 (“Vasseur”) discloses applying a plurality of machine learning algorithms to feature data to determine characteristics of underlying traffic (Figs. 4A-4B, learning machine(s) 402-406 and Feature Data 436 and 450). However, Vasseur fails to teach estimating optimal values by applying the machine learning algorithms to a plurality of matrix rows of a data matrix, wherein each matrix row in the plurality of matrix rows stores a set of values for a set of data request related fields, a set of network parameter values for a set of network parameters, and a traffic share, wherein the traffic share is generated based on data requests, among the plurality of data requests, that share the set of values for the set of data request related fields and the set of network parameter values for the set of network parameters.
Bojović, et al. discloses generating an optimal configuration by applying machine learning algorithm(s) to collected network traffic data (p. 5, Fig. 2). However, Bojović, et al. fails to disclose applying the machine learning algorithms to a plurality of matrix rows of a data matrix, wherein each matrix row in the plurality of matrix rows stores a set of values for a set of data request related fields, a set of network parameter values for a set of network parameters, and a traffic share, wherein the traffic share is generated based on data requests, among the plurality of data requests, that share the set of values for the set of data request related fields and the set of network parameter values for the set of network parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9 and 16 of U.S. Patent No. 10,609,119 in view of Bojović, et al. (“Machine learning-based dynamic frequency and bandwidth allocation in self-organized LTE dense small cell deployments,” 2016).
Claims 1, 8 and 15 of the current application differs from claims 2, 9 and 16 of U.S. Patent No. 10,609,119,  in that claims 2, 9 and 16 of U.S. Patent No. 10,609,119 does not disclose: applying a plurality of different machine learning algorithms to estimate a plurality of optimal values for a network parameter, wherein each machine learning algorithm in the plurality of different machine learning algorithms is performed with a machine learner trained by the plurality of matrix rows of the data matrix; and aggregating the plurality of optimal values estimated for the network parameter into an aggregated estimated optimal value for the network parameter. Bojović, et al. discloses applying a plurality of different machine learning algorithms to estimate a plurality of optimal values for a network parameter, wherein each machine learning algorithm in the plurality of different machine learning algorithms is performed with a machine learner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455